

EXHIBIT 10.4



EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
24th day of April, 2019 (the “Effective Date”), between Limestone Bank, Inc., a
Kentucky-chartered commercial bank (the “Bank” or the “Employer”), and Joseph C.
Seiler (the “Executive”).
 
WITNESSETH
 
WHEREAS, the Executive currently serves as the Executive Vice President—Head of
Commercial Banking—Senior Lending Officer of the Bank pursuant to an employment
agreement between the Employer and the Executive dated as of September 21, 2016
(the “Prior Agreement”);
 
WHEREAS, the Employer and the Executive desire to enter into this Agreement to
supersede and replace the Prior Agreement and to set out the terms of
Executive’s continued employment and active participation in the business of the
Employer; and
 
WHEREAS, the Executive is willing to continue to serve the Employer on the terms
and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employer and the
Executive hereby agree as follows:
 
1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:
 
(a)            Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a).
 
(b)            Cause.  Termination of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final consent
or cease-and-desist order or material breach of any provision of this Agreement,
or because of the receipt by the Employer of a written requirement or directive
to terminate the employment of the Executive from a federal or state regulatory
agency having jurisdiction over the Employer.
 
(c)            Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(d)            Corporation.  “Corporation” shall mean Limestone Bancorp, Inc.,
the parent holding company of the Bank.
 
(e)            Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
 
(f)            Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
 

--------------------------------------------------------------------------------



(g)            Final Compensation.  The Executive’s “Final Compensation” shall
mean the sum of (i) the average amount of the Executive’s Base Salary for the
calendar year in which the Date of Termination occurs and the immediately
preceding two (2) calendar years and (ii) the average amount of the annual cash
incentive compensation received by the Executive during the most recent three
calendar years immediately preceding the Date of Termination from the Employer
or any subsidiary thereof.
 
(h)            Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on:
 
(i)            any material breach of this Agreement by the Employer, including
without limitation any of the following: (A) a material diminution in the
Executive’s Base Salary or the amount of the cash incentive compensation (as a
percentage of the Executive’s Base Salary) the Executive has the opportunity to
earn during a calendar year (in comparison to the prior calendar year), (B) a
material diminution in the Executive’s authority, duties or responsibilities, or
(C) any requirement that the Executive report to a corporate officer or employee
of the Bank other than (1) the President and Chief Executive Officer of the
Bank, (2) the Board of Directors of the Bank;  or (3) from time to time with
respect to specified matters, a director of the Bank who is designated by a
majority of the full Board of Directors of the Bank, or
 
(ii)            any material change in the Metro Louisville, Kentucky location
at which the Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the  Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.
 
(a)            Notice of Termination.  Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the termination of the Executive’s employment for
Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 12 hereof.
 
(b)            Retirement.  “Retirement” shall mean the Executive’s voluntary or
involuntary termination of employment, as applicable, upon reaching at least age
65, but shall not include an involuntary termination for Cause.
 
2.             Term of Employment.
 
(a)            The Bank hereby employs the Executive as its Executive Vice
President—Head of Commercial Banking—Senior Lending Officer and the Executive
hereby accepts said employment with the Bank and agrees to render such services
to the Employer on the terms and conditions set forth in this Agreement.  The
term of employment under this Agreement shall be for three years beginning on
the Effective Date, subject to extension and early termination as provided in
this Agreement. On the first annual anniversary of the Effective Date and each
annual anniversary thereafter (each, an “Anniversary Date”), the term of this
Agreement shall be extended an additional one (1) year, resulting in a remaining
term of three years as of the relevant Anniversary Date, unless the Employer or
the Executive gives written notice to the other that the Employer or the
Executive, as applicable, elects not to extend the term, with such written
notice to be given not less than thirty (30) days prior to any such relevant
Anniversary Date.  If any party gives timely notice that the term will not be
extended as of any Anniversary Date, then this Agreement and the rights and
obligations provided herein shall terminate at the conclusion of its remaining
term, except to the extent set forth in Section 5(d) (including the provisions
referenced in such section), Section 7 and Section 8, and there shall be no
further extensions of the term hereunder.  References herein to the term of this
Agreement shall refer both to the initial term and successive extensions thereof
in accordance with this Section 2(a).
 
2

--------------------------------------------------------------------------------



(b)            During the term of this Agreement, the Executive shall perform
such executive services for the Bank as may be consistent with his titles and
from time to time assigned to him by the Bank’s President and Chief Executive
Officer or Board of Directors.
 
3.             Compensation and Benefits.
 
(a)            The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $244,800
per year (“Base Salary”). Notwithstanding anything to the contrary herein, the
Board of Directors of the Employer may increase the Executive’s Base Salary from
time to time but the Executive’s Base Salary may not be decreased from the then
effective Base Salary without the Executive’s express written consent.  
 
(b)            During the term of this Agreement, the Executive shall be
entitled to participate in and receive the benefits of any pension or other
retirement benefit plan, profit sharing, stock incentive, or other plans,
benefits and privileges given to employees and executives of the Employer, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Board of Directors of the Employer.  The Employer shall not make any changes
in such plans, benefits or privileges which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Employer and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive as compared with any other executive officer of the
Employer.  Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.
 
(c)            During the term of this Agreement, the Executive shall be
entitled to paid annual vacation in accordance with the policies as established
from time to time by the Board of Directors of the Employer, which shall in no
event be less than four weeks per annum.  The Executive shall not be entitled to
receive any additional compensation from the Employer for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.
 
4.             Expenses.  The Employer shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employer,
including, but not by way of limitation, traveling expenses, and all reasonable
entertainment expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer.  If
such expenses are paid in the first instance by the Executive, the Employer
shall reimburse the Executive therefor.  Such reimbursement shall be paid
promptly by the Employer and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.
 
3

--------------------------------------------------------------------------------



5.             Termination.
 
(a)            The Employer shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including, without limitation, termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)            In the event that (i) the Executive’s employment is terminated by
the Employer for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.
 
(c)            In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)            In the event that the Executive’s employment is terminated by (i)
the Employer for other than Cause, Disability, Retirement or the Executive’s
death during the term of this Agreement, (ii) the Executive for Good Reason
during the term of this Agreement or (iii) subject to the penultimate sentence
of this Section 5(d), the Employer for other than Cause, Disability, Retirement
or the Executive’s death within six months following the expiration of the term
of this Agreement in accordance with the terms of Section 2(a) hereof, then, in
consideration of the Executive’s agreements in Section 8 below and subject to
the provisions of Sections 5(e), 5(f), 6, 7, 10, 19 and 20 hereof, if
applicable, the Executive shall be entitled to the following severance:
 
(1)            The Employer shall pay to the Executive a cash severance amount
equal to one (1) times the Executive’s Final Compensation  (the “Severance
Payment”). The Severance Payment shall be paid in a lump sum within ten (10)
business days following the later of the Date of Termination or the expiration
of the revocation period provided for in the general release to be executed by
the Executive pursuant to Section 5(e) below; and
 
(2)            The Employer shall pay the premiums required to maintain coverage
for the Executive and his eligible dependents under the health insurance plan of
the Employer in which the Executive is a participant immediately prior to the
Date of Termination in accordance with Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) until the earliest of (A) the twelve-month
anniversary of the Date of Termination, (B) the date the Executive is no longer
eligible to receive COBRA continuation coverage, and (C) the date on which the
Executive otherwise becomes eligible to receive substantially similar coverage
from another employer.  The Employer reserves the right to modify or reform this
severance benefit to the extent necessary to comply with applicable law.
 
The severance set forth in this Section 5(d) shall be in lieu of, and not in
addition to, any Base Salary or other compensation or benefits that would have
been paid under Sections 3(a) and 3(b) above in the absence of a termination of
employment, and the Executive shall have no rights pursuant to this Agreement to
any Base Salary or other benefits for any period after the applicable Date of
Termination.  The Executive’s right to severance under clause (iii) of the first
sentence of this Section 5(d) shall be subject to the following: the expiration
of this Agreement in accordance with the terms of Section 2(a) hereof shall be
for a reason other than a notice of non-renewal of the term of this Agreement
having been provided by the Executive.
 
4

--------------------------------------------------------------------------------



(e)            The Executive’s right to receive the severance set forth in
Section 5(d) above shall be conditioned upon the Executive’s execution, on or
after the Date of Termination, but no later than the date required by the
Employer in accordance with applicable law, of a general release which releases
the Employer, the Corporation and their respective directors, officers and
employees from any claims that the Executive may have under various laws and
regulations and the expiration of any right the Executive may have to revoke
such general release, with such revocation right not being exercised.  If either
the time period for paying the Severance Payment set forth in Section 5(d) or
the time period that the Executive has to consider the terms of the general
release (including any revocation period under such release) commences in one
calendar year and ends in the succeeding calendar year, then the Severance
Payment set forth in Section 5(d) above shall not be paid until the succeeding
calendar year.
 
(f)            Notwithstanding any other provision of this Agreement to the
contrary, if any payment provided to the Executive in connection with the
termination of this Agreement or the Executive’s employment is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i) of the Code, then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the termination date or, if earlier, on the Executive's death
(the “Specified Employee Payment Date”). The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Executive in a lump sum on the Specified Employee Payment Date.
 
6.             Limitation of Benefits under Certain Circumstances.  If the
payment pursuant to Section 5(d) hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer and the Corporation, would constitute a “parachute payment” under
Section 280G of the Code, then the amount payable by the Employer pursuant to
Section 5(d) hereof shall be reduced by the minimum amount necessary to result
in no portion of the amount payable by the Employer under Section 5(d) being
non-deductible to the Employer pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code.  The determination of
any reduction in the amount payable pursuant to Section 5(d) shall be based upon
the opinion of independent tax counsel selected by the Employer and paid for by
the Employer.  Such counsel shall promptly prepare the foregoing opinion, but in
no event later than ten (10) days from the Date of Termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose.  Nothing
contained herein shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payment specified in Section 5(d) below zero.
 
7.             Clawback Provisions.  Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based compensation, or any other
compensation, including any severance, paid or otherwise payable to the
Executive pursuant to this Agreement or any other plan, arrangement or agreement
which is subject to recovery under any law, government regulation, or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, or stock
exchange listing requirement (or any policy adopted by the Employer pursuant to
any such law, government regulation or stock exchange listing requirement).  The
Board of Directors of the Bank, or its Compensation Committee acting under
delegated authority, shall have full and final authority to make all
determinations regarding whether and the extent to which any severance or other
compensation is to be forfeited or repaid by the Executive, and the timing and
manner of any repayments required, pursuant to this Section 7, and all
determinations and decisions made by the Bank’s Board of Directors, and its
Compensation Committee, in connection therewith shall be final, conclusive and
binding on all persons, including Executive.  The provisions set forth in this
Section 7 shall survive the termination or expiration of this Agreement.
 
5

--------------------------------------------------------------------------------



8.             Restrictive Covenants
 
(a)            Trade Secrets.  The Executive acknowledges that he has had, and
will have, access to confidential information of the Bank and the Corporation
(including, but not limited to, current and prospective confidential know-how,
customer lists, marketing plans, business plans, financial and pricing
information, and information regarding acquisitions, mergers and/or joint
ventures) concerning the business, customers, contacts, prospects, and assets of
the Bank and the Corporation that is unique, valuable and not generally known
outside the Bank and the Corporation, and that was obtained from the Bank and
the Corporation or which was learned as a result of the performance of services
by the Executive on behalf of the Employer (“Trade Secrets”). Trade Secrets
shall not include any information that: (i) is now, or hereafter becomes,
through no act or failure to act on the part of the Executive that constitutes a
breach of this Section 8, generally known or available to the public; (ii) is
known to the Executive at the time such information was obtained from the Bank
or the Corporation; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Bank or the Corporation who is not under any obligation of confidentiality
to the Bank or the Corporation or their affiliates; (iv) is disclosed with the
written approval of the Bank and the Corporation; or (v) is required to be
disclosed or provided by law, court order, order of any regulatory agency having
jurisdiction or similar compulsion, including pursuant to or in connection with
any legal proceeding involving the parties hereto; provided however, that such
disclosure shall be limited to the extent so required or compelled; and provided
further, however, that if the Executive is required to disclose such
confidential information, he shall give the Employer notice of such disclosure
and cooperate in seeking suitable protections. Other than in the course of
performing services for the Employer, the Executive will not, at any time,
directly or indirectly use, divulge, furnish or make accessible to any person
any Trade Secrets, but instead will keep all Trade Secrets strictly and
absolutely confidential. The Executive will deliver promptly to the Employer, at
the termination of his employment or at any other time at the request of the
Employer, without retaining any copies, all documents and other materials in his
possession relating, directly or indirectly, to any Trade Secrets.
 
(b)            Non-Solicitation of Employees.  During the term of this Agreement
and for a period of twelve (12) months after termination of employment,
including any termination of employment occurring after the expiration or
termination of this Agreement (the “Restricted Period”), the Executive shall
not, directly or indirectly, solicit, induce or hire, or attempt to solicit,
induce or hire, any current employee of the Bank or the Corporation, or any
individual who becomes an employee during the Restricted Period, to leave his or
her employment with the Bank or the Corporation or join or become affiliated
with any other business or entity, or in any way interfere with the employment
relationship between any employee and the Bank or the Corporation.
 
(c)            Non-Solicitation of Customers.  During the Restricted Period, the
Executive shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any customer, lender, supplier, licensee, licensor or other
business relation of the Bank or the Corporation to terminate its relationship
or contract with the Bank or the Corporation, to cease doing business with the
Bank or the Corporation, or in any way interfere with the relationship between
any such customer, lender, supplier, licensee or business relation and the Bank
or the Corporation  (including making any negative or derogatory statements or
communications concerning the Bank or the Corporation or their directors,
officers or employees).
 
(d)            Irreparable Harm.  The Executive acknowledges that: (i) the
Executive’s compliance with Section 8 of this Agreement is necessary to preserve
and protect the proprietary rights, Trade Secrets, and the goodwill of the Bank
and the Corporation as going concerns, and (ii) any failure by the Executive to
comply with the provisions of this Agreement will result in irreparable and
continuing injury for which there will be no adequate remedy at law. In the
event that the Executive fails to comply with the terms and conditions of this
Agreement, the obligations of the Employer to pay the severance benefits set
forth in Section 5 shall cease, and the Employer will be entitled, in addition
to other relief that may be proper, to all types of equitable relief (including,
but not limited to, the issuance of an injunction and/or temporary restraining
order and the recoupment of any severance previously paid) that may be necessary
to cause the Executive to comply with this Agreement, to restore to the Bank and
the Corporation  their property, and to make the Employer whole.
 
6

--------------------------------------------------------------------------------



(e)            Survival.  The provisions set forth in this Section 8 shall
survive the termination or expiration of this Agreement.
 
(f)            Scope Limitations.  If the scope, period of time or area of
restriction specified in this Section 8 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction will be reduced or limited in the manner and to the extent necessary
to make the restriction reasonable, so that the restriction may be enforced in
those areas, during the period of time and in the scope that are or would be
judged to be reasonable.
 
9.             Mitigation; Exclusivity of Benefits.
 
(a)            The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.
 
(b)            The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.
 
10.               Withholding.  All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
11.             Assignability.  The Bank may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Bank may hereafter merge or
consolidate or to which the Bank may transfer all or substantially all of its
respective assets, if in any such case said corporation, bank or other entity
shall by operation of law or expressly in writing assume all obligations of the
Employer hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
12.              Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
7

--------------------------------------------------------------------------------




 
To the Bank:
President and Chief Executive Officer
 
 
Limestone Bank, Inc.
 
 
2500 Eastpoint Parkway
 
 
Louisville, Kentucky 40223
 
 
 
 
To the Executive:
Joseph C. Seiler
 
 
At the address last appearing on
 
 
the personnel records of the Employer



13.             Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Employer to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
14.              Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Kentucky.
 
15.             Nature of Obligations.  Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.
 
16.             Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
17.             Validity.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
18.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
19.             Regulatory Actions.  The following provisions shall be
applicable to the parties hereto or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.
 
(a)            If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)            If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
8

--------------------------------------------------------------------------------



(c)            If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
20.             Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, and any renewal or extension of the term of this
Agreement are subject to and conditioned upon their compliance with Section
18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359 and the prior
receipt of any regulatory approval or non-objection required thereunder.
 
21.              Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
22.              Payment of Costs and Legal Fees and Reinstatement of
Benefits.  In the event any dispute or controversy arising under or in
connection with the Executive’s termination is resolved in favor of the
Executive, whether by judgment, arbitration or settlement, the Executive shall
be entitled to the payment of (a) all reasonable legal fees incurred by the
Executive in resolving such dispute or controversy, and (b) any back-pay,
including Base Salary, bonuses and any other cash compensation, fringe benefits
and any compensation and benefits due to the Executive under this Agreement.
 
23.              Arbitration.  Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) located nearest to the home
office of the Bank, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except to the extent that the parties may
otherwise reach a mutual settlement of such issue.
 
24.             Entire Agreement.  This Agreement embodies the entire agreement
between the Bank and the Executive with respect to the matters agreed to herein.
All prior agreements, including the Prior Agreement, between the Bank and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.
 
 (Signature page follows)
 




9

--------------------------------------------------------------------------------



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 
LIMESTONE BANK, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Michael T. Levy
 
 
 
Chairman, Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Joseph C. Seiler
 









10